AMENDMENT AMENDMENT made as of April 23, 2010 to that certain Custody Agreement dated as of November 7, 2002, as amended from time to time, between each Fund listed on the attached Schedule A thereto, including any series thereof (the “Fund”) and The Bank of New York Mellon Corporation (formerly, The Bank of New York) (“Custodian”) (such Global Custody Agreement hereinafter referred to as the “Custody Agreement”).Capitalized terms not otherwise defined herein shall have the meaning assigned to them pursuant to the Custody Agreement. WHEREAS, the parties wish to amend the Custody Agreement to add certain funds and or series thereof as parties to the Custody Agreement; NOW, THEREFORE, for and in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows: 1.Schedule A of the Custody Agreement shall be amended as set forth in Exhibit I to this Amendment, attached hereto and made a part hereof. 2.Each party represents to the other that this Amendment has been duly executed. 3.This Amendment may be executed in any number of counterparts, each of which shall be deemed to be an original, but such counterparts, shall, together, constitute only one amendment. 4.This Amendment shall become effective for each Fund as of the date of first service as listed in Exhibit I hereto upon execution by the parties hereto. From and after the execution hereof, any reference to the Custody Agreement shall be a reference to the Custody Agreement as amended hereby. Except as amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the Fund and Custodian have caused this Amendment to be executed by their duly authorized representatives, as of the day and year first above written. IN WITNESS WHEREOF, the Fund and Custodian have caused this Amendment to be executed by their duly authorized representatives, as of the day and year first above written. EACH FUND LISTED ON SCHEDULE A HERETO By:/s/ Scott E. Benjamin Name:Scott E. Benjamin Title:Vice President THE BANK OF NEW YORK MELLON CORPORATION By:/s/ Peter D. Holland Name:Peter D. Holland Title:Managing Director SCHEDULE A TO THE CUSTODY AGREEMENT PART IDate of First Service Target Asset Allocation Funds (formerly, Strategic Partners Asset Allocation Funds) Target Moderate Allocation Fund (formerly,Strategic Partners Moderate Allocation Fund) January 6, 2002 Target Growth Allocation Fund (formerly,Strategic Partners Growth Allocation Fund) January 6, 2002 Target Conservative Allocation Fund(formerly,
